DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
Claims 1, 39, 43, 45-46, 48-49, 51-53 are pending. The amendment filed on 06/07/2021 has been entered. Claims 48-49, 51-53 are withdrawn. Claims 1, 39, 43, 45-46 are under consideration.
The title has been changed to: “Chimeric T cell”
Withdrawn claim rejections
Claim 1 rejected under 35 U.S.C. 101 is withdrawn. Applicants’ arguments that the claimed cell is a specifying T cell and does not encompass a human embryo are persuasive. Therefore, the claim 1 rejection of a non-statutory human embryo subject matter is withdrawn. Applicant’s arguments are thereby rendered moot.
Claim Rejections - 35 USC § 112
Claims 1, 39, 43, 45-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants arguments that a T cell comprising a SHP-2 domain of the SEQ ID NO: 11 or SEQ ID NO: 12 do not comprise a phosphatase domain are persuasive. Therefore, the rejection is withdrawn. Applicant’s arguments are thereby rendered moot.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Greta Noland on 10/20/2021.
The application has been amended as follows: 
In the claims
1.	An isolated T cell, which comprises a chimeric antigen receptor (CAR), wherein the T cell further comprises a SHP-2 domain lacking a SHP-2 phosphatase domain, and wherein the sequence of the SHP-2 domain is SEQ ID NO: 11 or SEQ ID NO: 12.
39.	A nucleic acid construct, which comprises: a first nucleic acid sequence encoding a chimeric antigen receptor (CAR); and a second nucleic acid sequence encoding a SHP-2 domain lacking a SHP-2 phosphatase domain, wherein the sequence of the SHP-2 domain is SEQ ID NO: 11 or SEQ ID NO: 12.
43.	A vector, which comprises the nucleic acid construct according to claim 39.
46.	A pharmaceutical composition comprising a plurality of the isolated T cells according to claim 1.
Conclusion
Claims 48-49, 51-53 are cancelled.
Claims 1, 39, 43, 45, 46 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims and their arguments to rejection of claims 1,39, 43, 46 under 35 U.S.C. 102(a)(1) as being anticipated by Northrop et al, (Molecular and Cellular Biology, 16(5): 2255-2263, 1996) and the rejection of claims 1,3-4, 39, 43, 45-46  under 35 U.S.C. 103 as being unpatentable over Northrop et al, (Molecular and Cellular Biology, 16(5): 2255-2263, 1996) in view' of Lorenz et al, Immunol Rev, 228(1): 342-359, 2003); Federov. (U.S. Patent Application Number 2015/0376296, 2015; effective filing date of 3/15/13) as set forth in the office action dated 04/22/2021 were withdrawn in light of the Applicants arguments were persuasive.  The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632